Citation Nr: 1735038	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-18 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 10 percent since November 13, 2008, for onychomycosis with cellulitis of the right foot.


REPRESENTATION

Appellant represented by:	Margaret Matthews, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Army from February 1966 to February 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Boston, Massachusetts, Regional Office (RO). The Providence RO has current jurisdiction. In November 2015, the Board remanded the appeal to the RO for additional development. 

In May 2017, the Board stayed the Veteran's appeal with regard to his claim for an increased rating for onychomycosis with cellulitis of the right foot, pending the resolution of the VA's appeal of Johnson v. McDonald, 27 Vet. App. 497 (2016). The Federal Circuit has rendered a decision in Johnson, so the stay is lifted regarding the Veteran's increased rating claim for onychomycosis with cellulitis of the right foot. 

In a September 2016 rating decision the RO granted entitlement to individual unemployability effective July 1, 2015.

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

In June 2014, the Veteran was afforded a video conference before the undersigned Veterans Law Judge. A hearing transcript is in the record.


FINDING OF FACT

During the period on appeal, the Veteran's onychomycosis with cellulitis of the right foot has been shown to be manifested by no more than oral systemic treatment lasting for 90 days with Lamisil and Terbinafine, topical treatment with Sarna and Clotrimazole, coverage of no more than 20 percent of the affected body area, fungal nail involvement, intermittent swelling, dry skin, infections, nail loss, and no scarring or disfigurement.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for the entire period on appeal, since November 13, 2008, for onychomycosis with cellulitis of the right foot have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Under Diagnostic Code 7806, a rating of 10 percent is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806. 

A rating of 30 percent is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more but not constantly, during the past 12-month period. Id. 

A rating of 60 percent is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. Id.

Diagnostic Code 7806 also advises, if applicable, to rate disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability. Id. 

The use of topical corticosteroid treatment, such as skin creams, does constitute "systemic therapy" under 38 C.F.R. § 4.118. Johnson v. Shulkin, No. 2016-2144, 2017 U.S. App. LEXIS 12601, at *11 (Fed. Cir. July 14, 2017). 

Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of, or overlapping with, the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In March 2009, the Veteran was afforded a VA examination. The Veteran reported a fungal infection which began in service. He reported having no treatment since he was cautioned that systemic treatment could damage his liver. 

In an April 2009 VA treatment record the Veteran was seen for treatment of nail fungus. The clinician noted probable onychomycosis and indicated planned treatment with Lamisil for three months.

In a December 2009 private treatment note the Veteran was seen for pain, redness, and mild swelling of his right shin. The clinician noted a history of, and current diagnosis for, right lower extremity cellulitis. The Veteran was discharged with a prescription for 10 days of Keflex. 

In February 2010, the Veteran was afforded a VA examination. The Veteran reported in-service antibiotic treatment for cellulitis on both legs for five days. The Veteran also indicated treatment for his nail fungus with oral medication for over 90 days in 2009.

In a March 2010 lay statement the Veteran indicated that his foot condition had flared up in December 2009 and his doctor had told him future flare-ups were possible. 

In an August 2010 VA treatment note the Veteran was advised to stop Terbinafine after using it for approximately seven months. 

In an October 2010 VA treatment note the clinician indicated the beginning of daily Lamisil usage for three months. 

In April 2012, the Veteran was afforded a VA examination. The Veteran reported stopping Lamisil due to the side effect of liver damage and also reported continued thick, yellow, peeling nails. The examiner indicated the Veteran's right foot had cleared and that he was not currently using any medication. The examiner diagnosed cellulitis but stated that no areas of the Veteran's body were covered by the diagnosed condition. 

In September 2012, the Veteran was afforded a VA examination. The Veteran reported developing cellulitis in his right foot during service in 1966. The Veteran reported having little infections and nail loss over the following 40 years and a recurrence of the 1966 cellulitis in 2009 and 2010. The examiner diagnosed the Veteran with cellulitis and onychomycosis and acknowledged some oral Lamisil treatment but the examiner did not indicate systemic treatment. The examiner noted "[c]onstant/near-constant" topical treatment with Clotrimazole. The examiner also noted that less than five percent of the Veteran's total body area was affected with "none" of the exposed areas of his body affected. 

In April 2015, the Veteran was afforded a VA examination. The Veteran indicated a history of infections in his right foot, including in 2009, 2010, and 2012. The examiner indicated he not had an infection of the right foot since 2012 but the Veteran reported intermittent swelling and "very very dry skin" during that time period. The examiner noted no scarring and no cellulitis infections requiring oral antibiotics since 2012. The examiner also noted the Veteran's cellulitis of the right foot impacts his ability to work because infections of cellulitis can cause absences from work.

Another April 2015 VA examination indicated the Veteran had diagnoses for dermatitis or eczema and onychomycosis. The examiner noted no scarring or disfigurement but did indicate "[c]onstant/near-constant treatment" using Lamisil orally and Sarna topically. The examiner noted a total affected body area of 5 to 20 percent with 5 percent of exposed areas affected. The clinician noted the Veteran would be starting a 90 day course with Lamisil, taken orally.  

In a February 2016 VA medical opinion, the examiner stated there is no scarring of any type as a result of the Veteran's onycomycosis or cellulitis. The examiner noted the Veteran continues to take Terbinafine 250mg PO or Lamisil for onycomycosis and opined that continued systemic medication for treatment of toenail fungus is required. Another February 2016 VA podiatry examination indicated the Veteran has some mild distal fungal nail involvement but that it was being managed. 

In a July 2016 VA treatment record the Veteran is noted to have onychomycosis and overgrown nails due to an inability to provide his own palliative nail care. The clinician noted the nails showed improvement with some residual involvement.

In September 2016, the February 2016 examiner clarified his medical opinion. The examiner indicated the Veteran had stopped taking Lamisil six months before the examination. The examiner also clarified that the Veteran was utilizing topical Clotrimazole and has had no symptoms of eczema, persistent ulceration, stasis pigmentation, edema, or used hosiery or limb elevation to alleviate symptoms since 2012. 

During the period on appeal, the Veteran's onychomycosis with cellulitis of the right foot has been shown to be manifested by no more than oral systemic treatment lasting for 90 days with Lamisil and Terbinafine, topical treatment with Sarna and Clotrimazole, coverage of no more than 20 percent of the affected body area, fungal nail involvement, intermittent swelling, dry skin, infections, nail loss, and no scarring or disfigurement.

Given these facts, the Board finds that an initial 30 percent rating is warranted under Diagnostic Code 7806 for onychomycosis with cellulitis of the right foot for the entire period, since November 13, 2008. A 60 percent rating is not warranted under Diagnostic Code 7806 because the Veteran does not have constant or near-constant systemic therapy during the past 12 months and he does not have more than 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected. 38 C.F.R. § 4.118, Diagnostic Code 7806. 


ORDER

An initial rating of 30 percent for onychomycosis with cellulitis of the right foot for the entire period, since November 13, 2008, is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


